DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Kapp on 11 March 2021.
The application has been amended as follows: 
Please amend the claims as seen in the attached document.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between method and product made, as set forth in the Office action mailed on 30 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the method claims is withdrawn.  Claims 19 and 20, directed to a method of making the allowable product is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as Nakamura in view of Lim cited in the previous rejection, fails to obviate a connection assembly for a battery pack assembly including a battery cell, the connection assembly comprising: a busbar configured to be electrically connected to the battery cell, and the busbar defines a first hole; a circuit board defining a second hole that aligns with the first hole; a pin including a first body portion having a first end and a second end, and a second body portion having a first end and a second end; wherein the first body portion is disposed in the first hole and the second body portion is disposed in the second hole; 
wherein the first body portion defines a first eyelet between the first and second ends of the first body portion to allow the first body portion to flex as the first body portion engages the busbar inside the first hole, and the second body portion defines a second eyelet between the first and second ends of the second body portion to allow the second body portion to flex as the second body portion engages the circuit board inside the second hole;
wherein the pin electrically connects the busbar and the circuit board via the engagement of the first body portion with the busbar inside of the first hole and the engagement of the second body portion with the circuit board inside of the second hole; and
a material is disposed in the second hole of the circuit board around the pin via a molding process to secure the pin to the circuit board, and the material is disposed in the first eyelet and/or the second eyelet via the molding process or a method of making such a product which includes the claimed second material molding step. 
Conversely, while Lim (of record) teaches a similar connecting pin (see figure 11) for electrically connecting battery pack components which includes eyelets in compliance portions 451 and additional prior art such as Yamagami et al. (USP 8,398,726 newly cited) teach a battery pack including a molding resin 1 molded into the cavity including the securing pin 32 of a circuit board 3 (see figure 4, column 6), the prior art as a whole fails to teach or render obvious the claimed connection structure which includes the battery pack or assembly method which includes the claimed components electrically connected by the pin where a material molded into one of or both of the eyelets of the pin as required by the independent claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723